Citation Nr: 0400655	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.  Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral knee disability.


FINDING OF FACT

The veteran's bilateral knee disability was initially 
documented many years after service and has not been shown by 
competent evidence to be related to the veteran's active 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active wartime service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.

With respect to notice, a February 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board 
acknowledges that the veteran was advised in this letter that 
he should send the information describing the additional 
evidence or the evidence itself to the VA as soon as 
possible, preferably within 30 days from the date of the 
letter.  In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  However, recent legislation authorizes the VA to 
make a decision prior to the expiration of the one-year VCAA 
notice period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private medical 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  



Factual Background

On the reported enlistment examination conducted in April 
1944, a physical examination reveals that the veteran's 
extremities were normal.  The examiner also noted that the 
veteran had genu-varum.  On the veteran's separation 
examination dated in June 1946, the report of physical 
examination reflects that the extremities were normal.  The 
remaining service medical records are negative for complaints 
or findings pertaining to bilateral knee disability.


A private outpatient treatment report dated in June 1993 
reflects that the veteran sought treatment for right knee 
pain.  The examiner noted that x-rays showed osteoarthritis 
with some reduction in the joint space over the medial aspect 
of the knee and diagnosed the veteran with arthritis.

A May 1998 private outpatient treatment report indicates that 
veteran sought treatment for "left" knee pain.  The 
examiner noted that the veteran stated that the pain had 
progressed over months, if not years and that he had not 
experienced any significant trauma.  The report also reflects 
that the veteran maintained that although he had multiple 
athletic injuries as a young man, he had not recently 
experienced any new ones.  The examiner's assessment of the 
veteran's condition was venous stasis, bilateral lower 
extremities and probably severe degenerative joint disease 
with questionable meniscal degeneration and locking in the 
right knee.  

In a later May 1998 private orthopedic outpatient report, the 
examiner noted that the veteran asserted that he had 
experienced right knee pain since the 1970's and that at that 
time he had water on both knees, but that the problem 
gradually resolved without any aspirations of the knees. The 
examiner further indicated that the veteran thought that the 
pain had worsened during the past two years and that he had 
never undergone any operations on, or injections into, the 
knees.  Additionally, the examiner reported that the veteran 
noted that at an earlier age he had quite a bit of problems 
with his knees when playing basketball.  The assessment was 
osteoarthritis of each knee.

A January 2001 private outpatient record indicates that a 
physical examination of the extremities revealed that the 
veteran had a slow gait secondary to discomfort in his knees 
and hips, most likely arthritic but full range of motion 
passively and no edema.

In a statement received in January 2002, the veteran related 
that he fell off of a telephone pole in 1946 while stationed 
in Guam and has had problems with his knees since that time.

In a statement received in June 2002, a service man who 
served with the veteran in 1945, stated that although he did 
not actually see the veteran fall from the pole, he did see 
the many puncture wounds reportedly caused by slivers of wood 
as the veteran came down the pole.

In a private outpatient consultation report dated in November 
2002, the examiner noted that the veteran indicated that his 
problems began during World War II when, as a 17 year old 
volunteer for the Navy, he lost his footing and fell from a 
pole that was 35 feet in the air.  The examiner further noted 
that the veteran related that the severe injury suffered to 
his knees at that time resulted in significant effusion and 
pain and that although the effusion and pain gradually 
resolved, he had experienced episodes of knee pain throughout 
the years with it seemingly worsening in 1986.  The 
examiner's impression reflected that the veteran had moderate 
to severe osteoarthritis bilateral knees.  The examiner 
further noted that, "[i]t is my professional opinion that 
his injury suffered in the Navy suffered at the age of 17 is 
likely predisposed him to bilateral knee artrhopathy."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d) (2003).

The Board does not have to accept a medical opinion that is 
based on a history furnished by the veteran and is 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

A claim may be denied only if the Board specifically finds 
that the preponderance of the evidence is clearly against the 
veteran's claim.  See Alemay v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board finds that a grant of service connection is not 
warranted because there is no evidence that the veteran's 
knee disability was incurred in or aggravated by his military 
service during World War II.  Although the Board acknowledges 
that the veteran was diagnosed by private physicians with 
osteoarthritis of the right knee in 1993 and bilateral 
osteoarthritis in May 1998 and again in November 2002, there 
is no competent medical evidence on record that attributes 
this disability to the veteran's military service.  In this 
regard, the Board finds that the November 2002 medical 
opinion where the examiner stated that, "It is my 
professional opinion that [the veteran's] injury suffered in 
the Navy suffered at the age of 17 is likely predisposed him 
to bilateral knee arthropathy," is a general conclusion 
based on a history furnished by the veteran and is 
unsupported by clinical evidence.  In this case, this opinion 
is based on a history provided by the veteran.  As noted 
above, however, there is no objective evidence in the service 
medical records to support this history.  Even if the veteran 
might have fallen from a pole during service, the fact 
remains that no abnormality of either knee was found on the 
separation examination in June 1946.  Moreover, there is no 
indication that the veteran received any treatment for knee 
complaints for many years following his separation from 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral knee disability.




ORDER

Service connection for bilateral knee disability is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



